Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending. Claims 1, 3, 12, 14 and 20 have been amended. 

EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. David E. A. Jordan  (Reg. No. 50,325),  on 03-30-2023 .

Claims are amended as follows:
1.            (Currently Amended) A computer-implemented method comprising:
                receiving, by a blockchain node and from a data user, a data acquisition transaction for obtaining target data possessed by a data owner;         
                invoking, by the blockchain node, a data interface of a smart contract responsive to receiving the data acquisition transaction, then writing an authorization request event for the data acquisition transaction into a transaction log that is monitored by the data owner and the data user;
                based on invoking the data interface of the smart contract, determining, by the blockchain node, that the data user is authorized to obtain the target data;
                generating, by the blockchain node, an authorization token in response to determining that the data user is authorized to obtain the target data;
for the data acquisition transaction to the data user, comprising adding, by the blockchain node, the authorization token for the data acquisition transaction to a transaction log that is monitored by the data user and the data owner, wherein the authorization token is sent by the data user to a privacy computing platform for use in obtaining the target data from the data owner and sending one or more of the target data and a computational result of one or more predetermined computational operations performed based on the target data to the data user;
                invoking, by the blockchain node, a request interface defined in the smart contract based on an authorization request transaction submitted by the data user to cause the smart contract to write an authorization request event into the transaction log; and
                invoking, by the blockchain node, an authorization interface defined in the smart contract based on an authorization confirmation transaction submitted by the data owner to cause the smart contract to mark the data user as an authorized user.
 
3.            (Canceled) 
 4.            (Currently Amended)  The method according to claim [[3]] 1, wherein the authorization token indicates a quantity of authorizations the data user has over the target data and the smart contract includes one or more instructions to reduce the quantity of authorizations the data user has until the data user no longer has authorization.
 12.         (Currently Amended) A computer-implemented system, comprising:
                one or more computers, and 

                receiving, by a blockchain node and from a data user, a data acquisition transaction for obtaining target data possessed by a data owner;         
                invoking, by the blockchain node, a data interface of a smart contract responsive to receiving the data acquisition transaction, then writing an authorization request event for the data acquisition transaction into a transaction log that is monitored by the data owner and the data user;
                based on invoking the data interface of the smart contract, determining, by the blockchain node, that the data user is authorized to obtain the target data;
                generating, by the blockchain node, an authorization token in response to determining that the data user is authorized to obtain the target data;
                providing, by the blockchain node, the authorization token for the data acquisition transaction to the data user, comprising adding, by the blockchain node, the authorization token for the data acquisition transaction to a transaction log that is monitored by the data user and the data owner, wherein the authorization token is sent by the data user to a privacy computing platform for use in obtaining the target data from the data owner and sending one or more of the target data and a computational result of one or more predetermined computational operations performed based on the target data to the data user;
                invoking, by the blockchain node, a request interface defined in the smart contract based on an authorization request transaction submitted by the data user to cause the smart contract to write an authorization request event into the transaction log; and
                invoking, by the blockchain node, an authorization interface defined in the smart contract based on an authorization confirmation transaction submitted by the data owner to cause the smart contract to mark the data user as an authorized user.
 
14.          (Canceled) 
 15.          (Currently Amended)  The computer-implemented system according to 
claim [[14]] 12, wherein the authorization token indicates a quantity of authorizations the data user has over the target data and the smart contract includes one or more instructions to reduce the quantity of authorizations the data user has until the data user no longer has authorization.
 
20.         (Currently Amended)      A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising:
                receiving, by a blockchain node and from a data user, a data acquisition transaction for obtaining target data possessed by a data owner;         
                invoking, by the blockchain node, a data interface of a smart contract responsive to receiving the data acquisition transaction, then writing an authorization request event for the data acquisition transaction into a transaction log that is monitored by the data owner and the data user;
                based on invoking the data interface of the smart contract, determining, by the blockchain node, that the data user is authorized to obtain the target data;
                generating, by the blockchain node, an authorization token in response to determining that the data user is authorized to obtain the target data;
                providing, by the blockchain node, the authorization token for the data acquisition transaction to the data user, comprising adding, by the blockchain node, the authorization token for the data acquisition transaction to a transaction log that is monitored by the data user and the data owner, wherein the authorization token is sent by the data user to a privacy computing platform for use in obtaining the target data from the data owner and sending one or more of the target data and a computational result of one or more predetermined computational operations performed based on the target data to the data user;
                invoking, by the blockchain node, a request interface defined in the smart contract based on an authorization request transaction submitted by the data user to cause the smart contract to write an authorization request event into the transaction log; and
                invoking, by the blockchain node, an authorization interface defined in the smart contract based on an authorization confirmation transaction submitted by the data owner to cause the smart contract to mark the data user as an authorized user.

Allowable Subject Matter
Claims 1, 2, 4-13 and 15-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the prior art of record in view of the claim amendments above, and after further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437